              Case 2:17-cv-00264-TSZ Document 21 Filed 04/23/20 Page 1 of 1



 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
        IVY BYRD GAINES,
 6
                                Petitioner,
 7                                                         C17-264 TSZ
             v.                                            (related to CR03-496 TSZ)
 8
                                                           MINUTE ORDER
        UNITED STATES OF AMERICA,
 9
                                Respondent.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12           (1)    Having reviewed the parties’ Joint Status Report filed on April 20, 2020,
     docket no. 20, indicating that the United States Court of Appeals for the Ninth Circuit has
13   issued a decision in United States v. Dominguez, No. 14-10268, but that the deadline for
     the defendant in that matter to file a petition for en banc review has been extended to
14   June 29, 2020, the Court maintains the stay of this action until further order. The parties
     are DIRECTED to file a Joint Status Report within seven (7) days after the Ninth Circuit
15   rules on the petition for en banc review in Dominguez, or by December 31, 2020,
     whichever occurs earlier. If the petition for en banc review is denied, the parties shall set
16   forth in the Joint Status Report a proposed briefing schedule for addressing the effect of
     Dominguez, the vitality of Deal v. United States, 508 U.S. 129 (1993), and any other
17   relevant issues. If the petition is granted, the parties need not include in their Joint Status
     Report any motion to maintain the stay of this case.
18
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20          Dated this 23rd day of April, 2020.

21                                                      William M. McCool
                                                        Clerk
22
                                                        s/Karen Dews
23                                                      Deputy Clerk

     MINUTE ORDER - 1
